This case was affirmed at a previous day of this term, and now comes before us on motion for rehearing.
The first ground of complaint is that the court erred in holding that the admission of the testimony of the witness Bloys was not error. The motion, and this is borne out by the original opinion, states that this court did not mention this bill. However, we considered it, and did not then nor do we now deem it necessary to elaborate on it, since we hold there was no error in the ruling. On the insistence of appellant, however, we will review the bill. It appears that upon the trial the State proved by Bloys that he canceled deceased's life insurance policy in March before it ran out in the following November for failure to pay premium, and that deceased was present when witness canceled said policy. To this testimony appellant objected on the ground that the *Page 285 
same was hearsay, and in the absence of defendant, and irrelevant and incompetent and immaterial, and calculated to injure the rights of the defendant before the jury. All of the objections, except the first, have been repeatedly held by this court as well as by the common law authorities as not sufficient objections, unless the testimony would not be relevant, competent, or material for any purpose. That the testimony was hearsay, as insisted upon by appellant, we do not agree. The State's theory was that appellant, with her father, Hudson, murdered deceased for the purpose of getting possession of his property, together with the money that would be due on an insurance policy in the event of his death. The bill, as appellant insists, does not show that defendant was not present at the time the policy was canceled; but this would not render the testimony inadmissible. Certainly it is germane for the State to prove the existence of the policy. Certainly the court would have erred in refusing to permit appellant to prove said policy was canceled, although appellant might have been unable to show by positive evidence that she knew as a fact the cancellation of the policy. If the existence of the policy would show motive for the crime, the nonexistence of the policy would to that extent destroy the motive for the crime; and hence, as indicated, if appellant herself had offered this testimony, it would have been admissible as going to refute the State's theory upon which this prosecution is based. If appellant did not know as a matter of fact that the policy was canceled, then the fact that it was canceled by deceased in her absence would not destroy the motive for the killing. As shown, this testimony would have been admissible for appellant, and the same reasons that applied to its admissibility for her side of the case with equal force could be urged for its admission on the part of the State. However, appellant insists that the same is inadmissible because of the character of argument urged by State's counsel predicated upon the cancellation of the policy. Certainly we can not be called upon to pass on the admissibility of testimony, and predicate our ruling upon the sophistry or valid arguments made by counsel for State or appellant. If, as the evidence shows, deceased canceled the policy, appellant could with equal force say that this was corroborative of her testimony that deceased was unmindful of her care and maintenance, and certainly appellant's counsel, with their usual ability, could have urged this fact with a good deal of force as a circumstance to corroborate appellant in the statement that deceased had maltreated her in various ways. If the State shows a motive for a crime and circumstances intervene which destroy that motive, which circumstances are not known to appellant, it would be an act of which appellant could not complain. There was no error in the ruling of the court.
Appellant also insists that the court erred in holding that the law of accomplices should not have been given with reference to Robert, Emmie, and Emma Martin. We have carefully reviewed the evidence tending to show any complicity on the part of said witnesses in this homicide, and there is no testimony that connects them with it, such as *Page 286 
makes them accessories under the statute, not considering their relationship to appellant. Mere knowledge of a crime and concealment does not make such person an accessory under any circumstances. If the evidence had shown that these parties had any guilty participation in the killing, there might be some force in appellant's position, because such facts might indicate that they were accomplices. The statute does not inhibit said parties from being accomplices to a crime, but the evidence does not show any such condition. We differ with appellant's counsel as to his position wherein he insists that these children are as guilty as their mother, the appellant. The facts stated in the original opinion show beyond doubt the guilty participancy of appellant in the crime, but these same facts merely place said witnesses in the attitude of silent and sorrowful witnesses to quarrels between their mother and father. Though this is a misfortune, it is not a crime, in Texas.
Appellant's third and last insistence is that the court erred in holding that the statement made by R.D. Hudson to Hammett and his deputy to the effect that he shot deceased three times, twice with one pistol and once with another, and that both pistols were in the house, etc., was not admissible. As stated in the original opinion, declarations of a coconspirator, where the evidence clearly establishes the fact, as it does here, that such were made subsequent to the consummation of the conspiracy, inculpatory or exculpatory of a coconspirator, are never admissible, under any rule of law in this State. However, we note that appellant insists, this being a case of circumstantial evidence, the declarations of a coconspirator indicating that he committed the crime would be admissible. There might be some force in this position, were it not for the overwhelming facts showing beyond all reasonable doubt that appellant and the said R.D. Hudson, one or the other, killed deceased while one or the other was aiding, acting, abetting, advising, and assisting in the commission of the crime, while then and there present. Of course, it can be justly stated that, where one is being tried for a crime upon circumstantial evidence, which circumstances do not, as in this case, connect the other party directly with the crime, circumstances going to show that the other party had opportunity and motive for the killing might be germane to and admissible upon the trial. But this is not the case here, nor do the facts warrant such a position. This disposes of appellant's third complaint.
But we note his earnest insistence that this court is wrong in holding the bill is defective in presenting this matter in not showing the purpose for which the testimony was offered; and in said motion we find the following statement: "The rule announced by this court is, in this instance, unreasonable, and finds no precedent in any text-writer or decision of any appellate court outside of the recent records of this court." We are not unmindful, as appellant insists, that there is a lack of uniformity of decision among courts of last resort on rules of procedure, but we must say that appellant's counsel in his present position is in error. Since the organization of this court, from Massey v. State, *Page 287 
1 Texas Crim. App., 563, the rule in reference to bills of exception has been uniformly maintained, as contained in the original opinion. And for a collation of authorities on this subject, see White's Ann. Code Crim. Proc., p. 735, note 5. Of course, as appellant insists, if this testimony was admissible by the bare statement thereof, there might be some force in his contention; but the bare statement thereof, in our opinion, does not render the testimony admissible. If there are any circumstances under which the same could and should have been admitted, those circumstances should have been stated, and the purpose of said testimony should have been made known and manifested to the court below. This rule, as we understand it, has been followed by the Supreme Court of this State, at least since Dunham v. Forbes, 25 Texas., 25; and in Moss v. Cameron,66 Tex. 413, Chief Justice Willie delivering the opinion, uses this language: "It is the duty of a party complaining that a right has been denied him on the trial to take such a bill of exceptions as would show to this court what he proposed to do, and what the judge refused to permit him to do. If the evidence ruled out is subject to the particular objection sustained to it, but is admissible for any other purpose, it is the duty of the party proposing to introduce the testimony to satisfy the court that he has a legitimate object in view in offering it, so that the judge may, by his charge or otherwise, confine its effect to that purpose alone. This was not done so far as we can ascertain from the bill, and we can not revise the court's action in rejecting the testimony." This court passes upon cases appealed from the district and county courts. We are presumed to pass upon the questions raised in the lower court, and certainly it would be a novel proposition for appellant to urge one purpose for the introduction of testimony in the lower court, or no purpose at all, and then for the first time to urge his purpose in offering the testimony in this court. If this could be done, then the lower courts would be passing upon one question, and this court upon another; and our decision, instead of being a revision of the orders and rulings of the nisi prius court, would be an original declaration of the law upon a state of facts not presented to the trial court. This, we understand, is the reason why the bills of exception should show the purpose for which the testimony was offered. Now, reverting to the testimony of Hudson; suppose Hudson, instead of declaring that he shot deceased, as appellant insists, should have stated that appellant shot deceased. We apprehend appellant, under these circumstances, would have had a bill of exceptions to the admission of such testimony, and we would have promptly reversed the case. Then, clearly, if the State, under the conditions here stated, could not prove a declaration of Hudson going to inculpate appellant, the converse of the rule certainly applies, — that appellant could not be heard in this case to introduce the declarations of a coconspirator after the termination thereof, going to exculpate appellant.
The motion for rehearing is overruled.
Motion overruled. *Page 288